In re Voohries, Albert, Jr.; — Defendant(s); applying for supervisory and/or remedial •writs; to the Court of Appeal, Third Circuit, Parish of Rapides, Ninth Judicial District Court, Div. “A”.
Granted in part, denied in part. This case is remanded to the district court for purposes of appointing counsel and conducting an evi-dentiary hearing on the defendant’s claim that he received ineffective assistance of counsel at trial and on appeal. In all other respects the application is denied.
HALL, J., not on panel.